Allowable Subject Matter

Claims 1-16 are allowed. Claims 1-2, 4, 9-10, and 12 have been amended. 

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued Pub.No.: US2010/0239250 A1 to GISIN et al(hereafter referenced as GISIN), in view of Pub.No.: US 2017/0054556 A1 to FU fails to teach or suggest “an apparatus for quantum direct communication using single qubits, comprising: a quantum state preparation unit for preparing quantum states including a message state, an authentication state, and a verification state, wherein the message state is prepared using pairs of single qubits based on a message bit of a message to be sent to a communication partner, the authentication state is prepared using random qubit pairs, and the verification state is prepared using random qubit pairs; a quantum state communication unit for transmitting the quantum states to the communication partner, and measuring a quantum state of a message received from the communication partner when the message is received from the communication partner.”
Gisin in view of Fu simply offers an authentication method used in a QKD process in which the transmitter authentication information is generated with a first pre-provisioned algorithm that varies dynamically, and transmits the quantum state containing key information and the transmitter authentication information by measuring a receiver according to the basis selection rule, but doesn’t offer “An apparatus for quantum direct communication using single qubits, comprising: a quantum state preparation unit for preparing quantum states including a message state, an authentication state, and a verification state, wherein the message state is prepared using pairs of single qubits based on a message bit of a message to be sent to a communication partner, the authentication state is prepared using random qubit pairs, and the verification state is prepared using random qubit pairs; a quantum state communication unit for transmitting the quantum states to the communication partner, and measuring a quantum state of a message received from the communication partner when the message is received from the communication partner” as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433